Citation Nr: 0007441	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-06 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for low back pain with 
herniated discs, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and co-worker


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to March 
1990.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from February and December 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
increased schedular ratings for service-connected low back 
and sinusitis disabilities.

2.  The service connected back disorder results in no more 
than pronounced disc disability.  

3.  There is no evidence of vertebral fracture or complete 
bony fixation of the spine.  

4.  The veteran has 6 to 8 non-incapacitating episodes of 
sinusitis yearly.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 60 
percent for the service-connected low back pain with herniated 
discs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 5285, 5286, 
5292 (1999).  

2.  The criteria for a 30 percent rating for chronic sinusitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 6513 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities have worsened raises 
plausible claims.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  The current rating is based on the current 
extent of the disability, so this discussion will focus on 
the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  



Low Back

The current 60 percent rating is the highest assignable under 
Diagnostic Code 5293, for an intervertebral disc syndrome.  
It contemplates a pronounced disability with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (1999).  

To assign a higher rating under the rating schedule would 
require the use of other rating codes.  Most of the other 
rating criteria provide lesser ratings for back symptoms.  
38 C.F.R. § 4.71a (1999).  An additional 10 percent rating 
could be assigned if there was a fracture of a vertebral body 
with residual demonstrable deformity.  38 C.F.R. Part 4, Code 
5285 (1999).  A 100 percent rating could be assigned for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity.  38 C.F.R. Part 4, 
Code 5286 (1999).  The record in this case shows that the 
veteran's low back disorder has been extensively investigated 
with X-ray studies and other tests, such as magnetic 
resonance imaging.  The results disclosed arthritic 
(degenerative) changes; however, there is no evidence of 
vertebral fracture residuals or complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with marked 
deformity.  

The lay testimony describes pain and other symptomatology 
consistent with a pronounced disc disability; however, the 
testimony does not present competent evidence of the 
vertebral changes required for a higher rating.  

There is no basis in the rating schedule for a higher 
evaluation for the veteran's low back manifestations,  
Consequently, the claim for a higher schedular rating must be 
denied.  

Chronic Sinusitis

The representative has argued that the recent examination 
findings were inadequate for rating purposes and this issue 
should be remanded for further examination.  However, the 
Board's review shows the examination did in fact address the 
rating criteria.  

As of October 7, 1996, sinusitis will be rated as 50 percent 
disabling following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent rating requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 10 percent rating will be assigned for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable rating will be 
assigned where the sinusitis is detected by X-ray only.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. Part 4, 
Codes 6510 to 6514, effective October 7, 1996 (61 Fed. Reg. 
46720-46731, Sep. 5, 1996).  

On the August 1998 VA examination, the veteran reported that 
he had to take antibiotics for sinus infection 6 to 8 times 
in the past year.  He reported symptoms including headaches, 
pain, and nasal discharge.  The examiner noted current 
manifestations of sinusitis and diagnosed chronic and 
recurrent sinusitis.  The symptomatology reported by the 
veteran and accepted by the examiner meets the criteria for a 
30 percent rating.  Therefore, an increased rating will be 
granted.  

Review of the medical history does not disclose the surgery 
or near constant manifestations required for a 50 percent 
rating.  


ORDER

An increased schedular rating for low back pain with 
herniated discs is denied.  

A 30 percent rating for chronic sinusitis is granted, subject 
to the law and regulations governing the payment of monetary 
awards.  


REMAND

The appellant is currently at the maximum evaluation under 
Diagnostic Code 5293 for intervertebral disc syndrome.  The 
accredited representative has requested extraschedular 
consideration for this disability.  The appellant has 
alleged marked interference with employment due to his back 
disability and provided statements and testimony from co-
workers to substantiate his claim.  The RO should address 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999). 

A medical examination is necessary to determine whether the 
appellant is unemployable due to his service connected 
disabilities.

Accordingly, this claim is REMANDED for the following action:

1.  The RO should schedule a VA 
examination for the purpose of 
determining whether the appellant is 
unemployable due to his service connected 
disabilities.  

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This Remand serves as 
notice of the regulation.

3.  The RO should consider referring of 
the case to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service for the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999). 

4.  The RO should develop evidence 
regarding the appellant's vocational and 
school status, specifically his status in 
the VA Student Work-Study Program.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 



